Citation Nr: 0839277	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  08-08 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a left hamstring injury with semitendinosus tear with 
myositis ossificans and degenerative joint disease, left 
knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for a left lower extremity compression of the sciatic nerve.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2006 and February 2008 
Decision Review Officer (DRO) decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran was afforded a Board hearing, held by the 
undersigned, in October 2008.  A copy of the hearing 
transcript has been associated with the file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the veteran was afforded a Board hearing 
before the undersigned in October 2008.  At that time, the 
veteran testified that both of his service-connected 
disabilities have worsened since the time of his last VA 
examinations in September 2006.  He noted that he fell 
several times per week, and that he was unable to discern as 
to whether is falling was the result of his knee, hamstring, 
or sciatic nerve.  The veteran also reported that there are 
times when he did not feel anything in his left lower 
extremity suggesting that there may be paralysis of the 
sciatic nerve.  

The veteran's representative further noted that the veteran 
has a current diagnosis of degenerative joint disease in the 
left knee, which is currently rated under Diagnostic Code 
5313 for a muscle group injury, and that his knee disorder 
may qualify for a separate musculoskeletal disability rating.

The Board notes that VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  
This duty to assist includes the conduct of a thorough and 
contemporaneous medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  The Board notes further that the 
veteran's hamstring disability and sciatic nerve disability 
were evaluated by VA in September 2006.  However, the veteran 
testified during his Board hearing that his service-connected 
disabilities had worsened considerably since that time.  
Under the circumstances, the Board finds that VA is required 
to afford him contemporaneous VA examinations to assess the 
current nature, extent and severity of his hamstring/knee 
disability and his sciatic nerve compression.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should arrange for the veteran 
to be scheduled for a neurological 
examination to assess the current severity 
of his sciatic nerve compression.  The 
claims folder must be made available to 
the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished. 

The examination must include any test 
deemed necessary by the examiner.  The 
examiner is asked to identify and describe 
any current sciatic nerve symptomatology, 
including any functional loss associated 
with the service-connected disability.  
Further, the examiner should indicate 
whether the veteran's symptoms are 
consistent with either complete paralysis 
or incomplete paralysis of the nerve.  If 
incomplete paralysis is manifested, the 
examiner should proffer an opinion as to 
whether the symptoms are mild, moderate, 
moderately severe, or severe (with marked 
muscular atrophy).  The examiner should 
also describe the impact of the veteran's 
sciatic nerve disability on his activities 
of daily living as well as employment.

2.  The RO should arrange for the veteran 
to be scheduled for an orthopedic 
examination to assess the current severity 
of his service-connected hamstring and 
knee disorders.  The claims folder must be 
made available to the examiner for review 
for the examination and the examination 
report must indicate whether such review 
was accomplished. 

The examination must include range of 
motion findings, and any other test deemed 
necessary by the examiner.  The examiner 
is asked to identify and describe any 
current hamstring/left knee 
symptomatology, including any functional 
loss associated with the service-connected 
disability due to reduction in flexion or 
extension, muscle spasm, painful motion, 
subluxation, ankylosis, or locking.  The 
examiner should describe the impact of the 
veteran's left knee and hamstring 
disabilities on his activities of daily 
living as well as employment.

With respect to the veteran's hamstring 
disability, the examiner should proffer an 
opinion as to whether the veteran's 
symptoms or manifestations are slight, 
moderate, moderately severe, or severe in 
nature and provide a rationale for the 
opinion.  Furthermore, the examiner should 
also describe the impact of the veteran's 
left hamstring and left knee disabilities 
on his activities of daily living as well 
as employment.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal, 
considering all applicable rating 
criteria.  The RO should also make a 
determination as to whether the veteran's 
hamstring and knee disabilities should be 
rated as a muscle group injury, a 
musculoskeletal disability, or both.  If 
the dispositions remain unfavorable, the 
RO should furnish the veteran and his 
representative an SSOC and afford the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

